DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of a single photoisomerization stabilizer that is the single specific species of ferulic acid which is from the elected species genera of hydroxycinnamate in the reply filed on 04/22/2021 is acknowledged.  The traversal is on the ground that there is no search burden as each of the photoisomerization stabilizers are polyphenols and a search for a polyphenol would bring up any and all polyphenols of the instant claims This is not found persuasive because the different species genera have a search and examination burden as they have different chemical cores/configurations and activities; wherein the search for one would not necessarily bring up any and all polyphenols of the instant claims as asserted by Applicant. This is demonstrated by the prior art of Jin et al. below.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Applicant has elected a single photoisomerization stabilizer that is the single specific species of ferulic acid which is from the elected species genera of hydroxycinnamate for the examination.
Due to restriction, based on election above, claims 3, 11-12, 14-15  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-15 are pending.
Claims 1-2, 4-10, 13 are present for examination at this time.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 04/30/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference has no date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Objections
Claim 8 is objected to because of the following informalities: The claim recites “hydroxypropoylmethylcellulose” which appears to be misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites dependency from “claim 5” which is unclear as a claim cannot be dependent from itself. It does not allow one to ascertain the metes and bounds of the claims as written. For purposes of examination it will be treated to be dependent from independent claim 1.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (KR 2011-0068258). 
	The claims are treated to the extent of the elected species.
Rejection:
	Jin et al. teaches an anti-inflammatory composition containing at least two active from the group consisting of polydatin, ferulic acid, and 2-methoxycinnamaldehyde (abstract, first and last claims). The composition is useful for the skin and cosmetics; be in the form of a lotion, cream, emulsion, gel, liquids, oils; the anti-inflammatory agent may be 0.00001-10%wt. of the composition; and have known excipients including surfactant/emulsifier, solvent, preservative, antioxidant, fat, moisturizers and the like  (Page 2 last paragraph-Page 3 2nd paragraph, Page 3 5th paragraph-Page 4 3rd paragraph). Jin et al. also teaches composition comprising the actives with ethanol, 
Table 1 teaches Examples 2-7 with polydatin, ferulic acid, and dipropyleneglycol (a glycol, cosmetically acceptable carrier; 0.1 is embraced by about 0.2%, 0.5% is embraced by about 0.4%). 
			Polydatin (%wt.)	ferulic acid (%wt.)
Example 2 		1.9 			0.1 
Example 3 		1.5 			0.5
Example 4 		1.0 			1.0 
Example 5 		0.5 			1.5 
Example 6 		0.1 			1.9
Example 7 		0.05 			1.95
It is noted that when the structural components of the composition are met, the desired results and properties such as the amount of photostabilization of polydatin are met as a composition and its properties cannot be separated; wherein any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.
All the critical elements are taught by the cited reference and thus the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (KR 2011-0068258) as applied to claims 1-2, 4, 9, 10 above.
The claims are treated to the extent of the elected species.
Rejection:
The teachings of Jin et al. are addressed above, including Table 1 which teaches Examples 2-7 with polydatin and ferulic acid. Jin also teaches the composition to include ethanol, glycols (i.e. propylene glycol), water, and thickeners like carboxyvinyl polymer and polyvinyl alcohol (i.e. Production example 2-5).
While Jin et al. does not expressly teach an example with polydatin, ferulic acid, and the recited additives/carriers, it does expressly teach the incorporation of the antiinflammatory actives such as example 12, in cosmetic production examples with these additive/carriers (i.e. production examples 2-5); wherein it would be prima facie obvious to exemplify polydatin and ferulic acid found in examples 2-7 instead of example 12 in these cosmetic production examples as taught by Jin (i.e. Production example 2 with ethanol, propylene glycol, water; Production example 4 with ethanol, propylene glycol, water, carboxyvinyl polymer; Production example 5 with ethanol, propylene glycol, water, polyvinyl alcohol) with a reasonable expectation of success.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (KR 2011-0068258) as applied to claims 1,5-7, 13 above, in view of Grollier et al. (U.S. Pat. 4459285). 
The claims are treated to the extent of the elected species.
Rejection:
The teachings of Jin et al. are addressed above.
Jin et al. does not expressly teach the inclusion of hydroxypropylmethylcellulose at the recited range, but does expressly teach the inclusion of known thickeners carboxyvinyl polymer and polyvinyl alcohol.  
Grollier et al. teaches that thickening agents are known to be cosmetically useful from 0.1-20%wt. (Col. 3 line 55-Col. 4 line 8); and include hydroxypropylmethylcellulose, polyvinyl alcohol, and carboxylic polymer derivatives of acrylic acid (carboxyvinyl polymers) like Carbopols (Col. 3 line 55-Col. 4 line 8).
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hydroxypropylmethylcellulose in the composition as suggested by Grollier et al. and produce the claimed invention; as simple substitution of one known thickener for another it is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed thickener. While the art does not teach the exact claimed values for the thickener, they do overlap and even a slight overlap in range establishes a prima facie case of obviousness, additionally it is prima facie obvious to optimize the amount of thickener and arrive at the overlapping values as a means of attaining the desired therapeutic effect absent evidence of criticality or unexpected results for the claimed values.

Double Patenting
Claims 1, 6, 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9-10, 16 of U.S. Patent No. 10913870. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the inclusion of piceid (also known as polydatin) and ethylhexylmethoxycrylene (a photostabilizer/phoisomerization stabilizer)  and mineral agents in a sunscreen (cosmetic carrier) in values that either fall within the instant claim values (e.g. claim 9) or embraces/overlaps the instant claim values (claims 3, 10, 16) wherein it would be prima facie obvious to optimize within the patented ranges and arrive at the instant claimed or overlapping values with a reasonable expectation of success. It is noted that when the structural components of the composition are met, the desired results and properties such as the amount of photostabilization of polydatin are met as a composition and its properties cannot be separated; wherein any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.

Claims 1-2, 4-6, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10456343. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the inclusion of polydatin, niacinamide, baicalin (a photostabilizer), oil, emulsifier, water (cosmetic carrier), and other additives; with values that either embraces those of the instant claims (e.g. polydatin) or overlap prima facie obvious to optimize within the ranges and arrive at the instant claimed or overlapping values with a reasonable expectation of success absent evidence of criticality for the instant claimed values. It is noted that when the structural components of the composition are met, the desired results and properties such as the amount of photostabilization of polydatin are met as a composition and its properties cannot be separated; wherein any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.

Claims 1-2, 4, 6, 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10695278. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the inclusion of polydatin, vitamin E, baicalin (a photostabilizer), cosmetic carrier with water or an organic solvent or a mixture thereof, and other additives; with values that either embraces those of the instant claims (e.g. polydatin) or overlap them (e.g. baicalin) wherein it would be prima facie obvious to optimize within the ranges and arrive at the instant claimed or overlapping values with a reasonable expectation of success absent evidence of criticality for the instant claimed values. It is noted that when the structural components of the composition are met, the desired results and properties such as the amount of photostabilization of polydatin are met as a composition and its properties cannot be separated; wherein any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.

Claims 1-2, 4, 6, 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10149808. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the inclusion of polydatin, hydrotrope that is nicotinamide or caffeine, silymarin (a photostabilizer), emulsifier, cosmetic carrier, and other additives; with values that embraces those of the instant claims wherein it would be prima facie obvious to optimize within the ranges and arrive at the instant claimed or overlapping values with a reasonable expectation of success absent evidence of criticality for the instant claimed values. It is noted that when the structural components of the composition are met, the desired results and properties such as the amount of photostabilization of polydatin are met as a composition and its properties cannot be separated; wherein any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope.

Claims 1-2, 4, 6, 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/369912. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite the inclusion of polydatin and baicalin (a photostabilizer) and solubilizers and a cosmetic carrier containing water, organic solvent or mixture; with values that embraces those of the instant claims (claims 3, 10, 16) wherein it would be prima facie obvious to optimize within the ranges and arrive at the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-2, 4-10, 13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GIGI G HUANG/Primary Examiner, Art Unit 1613